El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I — I
El 4 de enero de 1984 José Maldonado Rodríguez co-menzó a trabajar en el Banco Central Corporation (en ade-lante Banco), donde se desempeñó como gerente de la su-cursal de Ponce hasta que fue despedido el 13 de agosto de 1990.
El 21 de marzo de 1991 Maldonado Rodríguez, su es-posa Silvia Colón Hernández y la sociedad legal de ganan-ciales demandaron al Banco alegando que su despido fue por edad, en contravención a la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146 — 151.(1) Además de reclamar los sufrimientos emocio-nales y las angustias mentales de Maldonado, alegaron que el despido causó daños económicos a la sociedad legal de gananciales consistentes de los ingresos dejados de per-cibir y lucro cesante.(2)
*271El Banco negó el despido por razón de edad y adujo afir-mativamente, entre otras defensas, que “[e]l Demandante fue despedido mediante justa causa conforme a las dispo-siciones legales aplicables por no desempeñarse eficiente-mente como Gerente. El Demandante violó reiteradamente las normas interiores de la Compañía de las cuales recibió copia. El Demandante actuó de una manera que afectaba adversamente el buen y normal funcionamiento de la compañía. El despido del Demandante no fue arbitrario ni caprichoso y la razón estuvo relacionada con el buen y normal funcionamiento de la Compañía”. Anejo F, pág. 2. Fi-nalmente el Banco cuestionó la causa de acción de la socie-dad legal de gananciales y la de la esposa Colón Hernández, bajo la Ley Núm. 100, supra, sosteniendo que la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sees. 185a-1851), era el único remedio en casos de despido.
Subsiguientemente, el Banco pidió y obtuvo Sentencia Sumaria Parcial desestimatoria contra la señora Colón Hernández y la sociedad legal de gananciales. El Tribunal Superior, Sala de Ponce (Hon. Felipe Ortiz Ortiz, Juez), concluyó que la Ley Núm. 80, supra, constituía un remedio exclusivo para un empleado despedido injustificadamente y que la Ley Núm. 100, supra, no proveía remedio para sus familiares. En reconsideración reiteró su dictamen.
A solicitud de los demandantes Maldonado Rodríguez et. al., revisamos.(3)
*272H
 Sabido es que la Ley Núm. 100, supra, prohíbe el discrimen por razón de edad, raza, color, religión, sexo, ori-gen social, nacional o condición social en el empleo.(4) 29 L.P.R.A. sec. 146; Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); García Pagán v. Shiley Caribbean, etc. 122 D.P.R. 193 (1988); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 50 (1983).
La compensación que a su amparo se concede incluye, entre otras, la pérdida económica según los ingresos y beneficios que un demandante dejó de percibir desde la fecha del despido hasta la fecha de la sentencia. (5) Odriozola v. S. Cosmetic Dist. Corp., supra, págs. 505-506. Dicha compensación por ingresos dejados de percibir es parte *273y goza del mismo carácter de ganancialidad que le hemos adjudicado al lucro cesante.(6) Y al referirnos al “lucro ce-sante”, lo hemos calificado como “ingresos dejados de percibir”. En este sentido la reclamación referente a ingre-sos dejados de percibir queda inmersa dentro del concepto de “lucro cesante”; no son susceptibles de, ser compensados separadamente. Siendo los salarios un elemento esencial de la relación obrero-patronal, el lucro cesante está clara-mente comprendido dentro de los daños incluidos bajo la citada Ley Núm. 100. Vigente un matrimonio, estos ingre-sos se presumen gananciales. Art. 1307 del Código Civil, 31 L.P.R.A. see. 3647. Además, son gananciales aquellos bie-nes “obtenidos por la industria, sueldo o trabajo de los cón-yuges o de cualquiera de ellos”. Art. 1301 del Código Civil, 31 L.P.R.A. see. 3641(2). Véanse: J.M. Manresa y Navarro, Comentarios al Código Civil español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. EX, págs. 680-681; J.M. Reyes Monte-rreal, El régimen legal de gananciales, Madrid, Ed. Gráfi-cas Menor, 1962, págs. 158-163.
Al instar su acción bajo la Ley Núm. 100, supra (de carácter especial protector) un empleado casado implícitamente reclama en representación de su sociedad de gananciales las partidas que a ésta corresponden. En este sentido, la comparecencia de la sociedad de gananciales en reclamaciones de esta índole no es imprescindible ni necesaria para que queden compensadas las partidas gananciales. A fin de cuentas, la procedencia del lucro cesante no depende del estado civil del obrero.
De lo contrario, la Ley Núm. 100, supra, sólo compensa-ría por lucro cesante a aquellos obreros solteros. No pode-mos atribuir esa intención al legislador. La imposición do-*274ble de dicha compensación simplemente es un elemento punitivo contra el patrono para disuadirlo de cometer actos discriminatorios; no desnaturaliza su carácter ganancial.
HH HH HH
Por otro lado, no cabe duda que la Ley Núm. 100, supra, es una legislación protectora de empleados y solicitantes de empleo; tiene como propósito eliminar los discrímenes existentes en. la relación obrero-patronal. Por lo tanto, sólo el empleado puede reclamar por discrimen bajo esta legislación.
Sin embargo, a tono con el Art. 1802 del Código Civil, supra, bajo el supuesto de que la acción por discrimen del recurrente Maldonado Rodríguez prosperara, no hay razón alguna para no compensar a su esposa Colón Hernández por los daños que dicha conducta le ocasionó.
Reiteradamente hemos reconocido que “ ‘el concepto de culpa del Art. 1802 es tan infinitamente amplio como cualquier falta de una persona que produce un mal o un daño’”. Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994); Bonilla v. Chardón, 118 D.P.R. 599, 610 (1987); Colón v. Romero Barceló, 112 D.P.R. 573, 579 (1982).
En Santini Rivera v. Serv. Air, Inc., supra, pág. 14, resolvimos que “los parientes de un empleado que haya sido víctima de trato discriminatorio por su patrono bajo la Ley Núm. 100, supra, tienen una causa de acción propia al amparo del Art. 1802 del Código Civil, supra, para obtener indemnización por los daños que ellos mismos hayan sufrido a consecuencia del referido discrimen laboral. En tales circunstancias, se compensarán los daños propios sufridos por los parientes, una vez quede establecido el trato discriminatorio en cuestión”. (Enfasis suplido.) Citando a Hernández v. Fournier, 80 D.P.R. 93, 97 (1957), dijimos que “son compensables no sólo los daños que sufre la víctima o *275el perjudicado directamente por un acto culposo o negli-gente, sino también los daños morales sufridos por las per-sonas vinculadas por lazos de parentesco, afecto y cariño’ con la víctima o peijudicado. ... Explicamos con gran auto-ridad en Hernández v. Fournier, supra, que el perjuicio material y moral que causa un acto culposo o negligente ‘pue-de refluir sobre varias personas. Y en tal caso, cada una de éstas adquiere una acción independiente contra el cau-sante ... pues la fuente de la responsabilidad es precisa-mente el perjuicio particular y personal sufrido por cada uno’ de ellos”. (Enfasis en el original.) Santini Rivera v. Serv. Air, Inc., supra, pág. 10.
De forma análoga, resolvimos que la esposa de una persona difamada tiene una causa de acción por los daños y angustias mentales que tal acto le ocasionó. Esta reclamación es contingente a la causa de acción por libelo de su cónyuge. Soc. de Gananciales v. El Vocero de P.R., supra.
Al enmarcar esa causa de acción bajo el Art. 1802 del Código Civil, supra, dijimos que “ ‘[e]se precepto "... no admite limitación ni excepción de clase alguna; y por consiguiente el causante de un daño debido a culpa o negligencia, sean las que sean sus consecuencias, está obligado a repararlo ....” Borrell, [ojo. cit., pág.] 169.’ ” (Énfasis en el original.) Hernández v. Fournier, 80 D.P.R. 93, 96-97 (1957), citando a A. Borrell Macia, Responsabilidades derivadas de la culpa extracontractual civil, Barcelona, Ed. Bosch, 1942, pág. 169. Véase Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 311-312 (1970). “En fin ‘[e]Z concepto de la culpa incluye todo tipo de transgresión humana tanto en el orden legal como en el orden moral’. Reyes v. Sucn. Sánchez Soto, supra, pág 313”. (Énfasis suplido.) Soc. de Gananciales v. El Vocero de P.R., supra, pág. 134.
Ciertamente los daños sufridos a consecuencia de la actuación patronal discriminatoria caben dentro de la *276conducta culposa que el Art. 1802 del Código Civil, supra, prohíbe; por ende resolvemos que la esposa e hijos de una persona discriminada que sufren daños y angustias men-tales, tanto en su quehacer diario en la sociedad como en su desenvolvimiento familiar, tienen una causa de acción separada y contingente.
Recapitulando, la reclamación de Maldonado Rodríguez incluye la compensación concedida bajo la Ley Núm. 100, supra, en concepto de ingresos dejados de percibir, pues implícitamente representa la sociedad de gananciales. Además, existe una causa de acción del cónyuge del em-pleado discriminado bajo el Art. 1802 del Código Civil, supra, contingente a la acción del consorte discriminado bajo la Ley Núm. 100, supra. De probarse sus tres (3) elementos, se compensarían los daños sufridos por el cónyuge como consecuencia del discrimen decretado en acción separada bajo la Ley Núm. 100, supra. Esta acción es contingente ya que si el empleado no prevalece, su consorte no puede re-clamar por un discrimen no probado.

Se dictará la correspondiente sentencia.

La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente. El Juez Asociado Señor Rebollo López no intervino.

 Específicamente señalaron que Maldonado Rodríguez, a la sazón de cuarenta y seis (46) años, fue sustituido por una persona de veintisiete (27) años.


 Reclamaron $3,693 de vacaciones; $1,465 de salarios adeudados; $9,509 de indemnización por despido injustificado a tenor con la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185a-1851; $27,790 en daños por concepto de ingresos dejados de percibir; $531,572 de lucro cesante hasta cumplidos sus se-senta y cinco años de edad; $50,000 por los sufrimientos y angustias mentales sufri-das por el señor Maldonado Rodríguez y $25,000 por los de su esposa, la señora Colón, y $3,770 en concepto de bono.
*271Posteriormente, los demandantes, Maldonado Rodríguez et al. redujeron las reclamaciones por el bono y vacaciones. El 18 de diciembre de 1991 el foro de instan-cia, a solicitud de éstos, ordenó el desistimiento con perjuicio de estas dos (2) reclamaciones.


 Argumenta:
“PRIMERO: Si bajo la Ley Núm. 100 del 30 de junio del 1959 (29 [L.P.R.A]: sees. 146-151) sobre discrimen en el empleo, le son compensables a la sociedad legal de gananciales los daños económicos consistentes en los ingresos dejados de percibir y lucro cesantEe] causados por el despido por razón de edad de uno de los cónyuges que la componen.
“SEGUNDO: Si era desestimable el reclamo de daños económicos por razón de que conforme a la Ley Núm. 100, [supra], la sociedad legal de gananciales no tiene derecho a reclamarlos, sin haber dado oportunidad de que el cónyuge despedido por razón de edad los reclamara para sí o para la sociedad.
*272“TERCERO: Si bajo la Ley Núm. 100, [supra], o el Art. 1802 del Código Civil le son compensables los daños emocionales que sufre un cónyuge a causa del despido por razón de edad del otro cónyuge.” Solicitud de revisión, pág. 4.


 El patrono que viole sus disposiciones:
“(a) incurrirá en responsabilidad civil
“(1) por una suma igual al doble del importe de los daños que el acto haya causado al empleado o solicitante de empleo;
“(2) o por una suma no menor de cien (100) dólares ni mayor de mil (1,000) dólares, a discreción del tribunal, si no se pudieren determinar daños pecuniarios;
“(3) o el doble de la cantidad de los daños ocasionados si ésta fuere inferior a la suma de cien (100) dólares, y
“(b) incurrirá, además, en un delito menos grave y, convicto que fuere, será castigado con multa no menor de cien (100) dólares ni mayor de quinientos (500) dólares, o cárcel por un término no menor de treinta (30) días ni mayor de noventa (90) días, o ambas penas, a discreción del tribunal. ...
“El tribunal en la sentencia que dicte en acciones civiles interpuestas bajo las precedentes disposiciones podrá ordenar al patrono que reponga en su empleo al trabajador y que cese y desista del acto de que se trate.” 29 L.P.R.A. see. 146.


 Posteriormente en García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988), este Tribunal resolvió que también eran compensables bajo la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151, los daños emocionales que un despido discriminatorio causaba al empleado. La porción de la compensación concedida a esos efectos no se considera ganancial ya que busca resti-tuir la integridad física de la persona a como era antes de la actuación discrimina-toria del patrono. Véanse: El Día, Inc. v. Tribunal Superior, 104 D.P.R. 149 (1975); Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968).


 Vale recordar que la sociedad legal de gananciales constituye una entidad separada y distinta de los cónyuges que la componen. Universal Funding Corp. v. Registrador, 133 D.P.R. 549 (1993); Cruz Viera v. Registrador, 118 D.P.R. 911, 914 (1987); Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862 (1981); García v. Montero Saldaña, 107 D.P.R. 319 (1978).